Citation Nr: 1534477	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-07 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether VA properly reduced the rating assigned the Veteran's bilateral hearing loss from 10 percent to noncompensable (0 percent), effective from April 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1964 to September 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified in support of this claim during a hearing held at the RO before the undersigned Veterans Law Judge in November 2011.  In May 2012, the Board remanded this claim to the RO for additional development.  

In August 2013, the Board denied this claim, then characterized as entitlement to restoration of a 10 percent rating for bilateral hearing loss, effective from April 1, 2009.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, based on a Joint Motion For Remand (joint motion), the Court issued an Order remanding this matter for actions consistent with the joint motion.  According to the joint motion, the claim on appeal is best characterized as shown on the previous page.

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates not only the Veteran's physical claims file, but both electronic records.   

In the Introduction section of its August 2013 decision, the Board referred to the RO a raised claim for an increased rating for bilateral hearing loss.  The RO has not yet acted in response to this referral.  With greater urgency, the Board thus again refers this claim to the RO for appropriate action. 



FINDINGS OF FACT

1.  The 10 percent rating assigned the Veteran's bilateral hearing loss had been in effect for less than five years when VA reduced that rating to zero percent. 

2.  There is an approximate balance of positive and negative evidence of record regarding whether, at the time of the reduction, evidence of record disclosed improvement in the Veteran's hearing.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, VA improperly reduced the rating assigned the Veteran's bilateral hearing loss from 10 percent to 0 percent, effective from April 1, 2009, necessitating restoration of that rating.  38 U.S.C.A. 
§ 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(c), 4.85, Diagnostic Code (DC) 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his or her own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on his behalf, or that he should be afforded another VA examination based on the inadequacy of the examinations he underwent during the course of this appeal (claimed the latter during the earlier part of this appeal, after which the RO afforded him another VA examination).  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  In any event, given the favorable disposition in this case, the Board need not discuss whether VA complied with the VCAA's requirements.  There is no possibility of prejudicing the Veteran by proceeding in adjudicating this claim.  

II. Analysis

The Veteran was in receipt of a 10 percent rating for bilateral hearing loss, effective May 25, 2006, when, in June 2008, he filed a claim for an increased rating.  By rating decision dated September 2008, based on the findings of a VA examination, the RO proposed to reduce the rating assigned the Veteran's bilateral hearing loss to 10 percent.  In a letter dated the same month, the RO notified the Veteran of the proposed reduction.  In a rating decision dated January 2009, the RO effectuated the reduction to 10 percent, effective April 1, 2009.

The Veteran seeks, in part, restoration of the 10 percent rating assigned his service-connected bilateral hearing loss.  According to written statements he submitted in October 2008, January 2010, September 2010, June 2012 and May 2015 and his November 2011 hearing testimony, his rating should not have been reduced as his hearing has worsened.  He contends that if his hearing had improved, he would not have been issued hearing aids during the course of this appeal.  He further contends that doctors have told him that hearing does not improve, but rather gradually worsens over time.  

Allegedly, his hearing loss affects his activities of daily living and his job duties, which include working around aircraft.  He asserts that people tell him when his cell phone rings as he can't hear it, he has to ask people to repeat themselves, he can't watch TV or hear the turn signals in his car or his CPAP machine beeping, he often asks for his job assignment in writing as he can't hear the aircraft numbers, and he often can't hear when filling out FAA paperwork and riding in vans with others.  He questions the evidentiary value of the VA examination reports as he believes that the examination settings are imperfect, not representative of everyday life.  He claims that, even with the use of hearing aids, he still has difficulty hearing in certain settings, including at work.   

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction in or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the claimant that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).  In this case, as previously noted, in considering a possible reduction in the rating assigned the Veteran's hearing loss disability, the RO satisfied these procedural requirements.  Specifically, the RO issued a rating decision in September 2008 proposing to reduce the rating assigned the Veteran's bilateral hearing loss to 10 percent.  This rating decision set forth the material facts and reasons for the proposed reduction.  Therein, the RO noted that medical records showed improvement in the Veteran's hearing loss.  

By letter dated September 2008, attached to the rating decision, the RO notified the Veteran of the proposed reduction and informed him that he had 60 days to submit evidence to show that the change should not be made.  The RO referred the Veteran to the attached rating decision for the reasons for the action and the evidence upon which the action was based.  See 38 C.F.R. § 3.105(i)(2).

Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2)(i).  The RO also satisfied this requirement by providing the Veteran 60 days from September 2008 to submit additional evidence, notifying the Veteran of the actual reduction in January 2009, and allowing a 60-day period to expire before assigning the reduction an effective date of April 1, 2009.

Inasmuch as the RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e), the question becomes whether the reduction was proper based on the applicable regulations, 38 C.F.R. §§ 3.343, 3.344.  The first provision is inapplicable in this case as it pertains to total disability ratings. 

Under 38 C.F.R. § 3.344, sections (a) and (b) are to be applied in cases involving a rating that had continued at the same level for five years or more; section (c) is to be applied if the RO reduced a rating that had been in effect for less than five years.  In this case, in reducing the 10 percent rating assigned the Veteran's bilateral hearing loss to 0 percent, the RO reduced a rating that had been in effect for less than five years, since May 2006.  Therefore, section (c) is applicable.  Under 38 C.F.R. 
§ 3.344(c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition. 

As the parties to this appeal pointed out in their joint motion, however, in all rating reduction cases, the adjudicator must determine not only whether there is actual improvement in the disability at issue, but also whether such improvement extends to a Veteran's ability to function under ordinary conditions and work.  See Brown v. Brown, 5 Vet. App. 413, 421 (1999).   

Here, reports of VA audiological examinations conducted in August 2008 and June 2012 indeed show improvement in the Veteran's hearing (puretone threshold averages and speech discrimination) since September 2006, perhaps due to the use of hearing aids.  However, as the parties also pointed out in their joint motion, there is also other evidence of record establishing that, despite the improvement in the actual disability, this improvement has not extended to the Veteran's ability to function in everyday life and at work.  The Veteran so asserts and, in support of this assertion, he has submitted statements from his spouse, two acquaintances and four co-workers, including a crew chief.  According to these statements, due to his hearing loss and particularly when there is background noise, the Veteran has difficulty at work understanding his boss and co-workers, including when issued a particular assignment.  Allegedly, his hearing is deteriorating such that co-workers have to alert the Veteran to answer his cell phone, repeat themselves and address him head on so that he can see what they are saying.  

Clearly, there is an approximate balance of positive and negative evidence of record regarding whether, at the time of the reduction, evidence of record disclosed improvement in the Veteran's hearing - improvement extending to the Veteran's ability to function at work.  With regard to this matter, the Board must therefore resolve reasonable doubt in the Veteran's favor pursuant to 38 C.F.R. § 3.102 (2014).  

Inasmuch as the VA improperly reduced the 10 percent rating assigned the Veteran's bilateral hearing loss, effective from April 1, 2009, based on evidence that was essentially in equipoise on the matter of improvement, the 10 percent rating must be restored.


ORDER

VA having improperly reduced the 10 percent rating assigned the Veteran's bilateral hearing loss, effective from April 1, 2009, restoration of that rating is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


